t c memo united_states tax_court carolyn rogers petitioner v commissioner of internal revenue respondent docket no filed date frank agostino brian d burton catherine engell and kathryn keneally for petitioner mimi wong lyle b press and rebekah a myers for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in income_tax and additions to tax as follows additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure after concessions the issues for decision are whether petitioner’s failure to timely file a income_tax return was due to reasonable_cause and not willful neglect pursuant to sec_6651 we hold that petitioner’s failure to timely file was due to reasonable_cause and not willful neglect whether petitioner’s failure to timely pay income_tax for was due to reasonable_cause and not willful neglect pursuant to sec_6651 we hold that petitioner’s failure to timely pay income_tax for was due to reasonable_cause and not willful neglect findings_of_fact petitioner resided in new york when she filed the petition petitioner was age in section references are to the internal_revenue_code as amended and in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar a fires in petitioner’s apartment in and during petitioner resided in an apartment in a cooperative she operated a business from her apartment called talk of the town singles that assisted single people who wished to meet other singles a fire in petitioner’s apartment on date fire damaged the living room the kitchen and a walk-in closet after that fire petitioner moved out of her apartment which the fire had made uninhabitable petitioner did not conduct her home business after the fire because she no longer had a home_office or the necessary storage space a second fire damaged petitioner’s entire apartment on date fire at the time of the fire petitioner was in the apartment working by candlelight packing items to be put into storage shortly after the fire the new york city department of buildings barred her from reoccupying her apartment until it was declared safe by the department the local newspaper printed a negative article about petitioner describing her involvement in the fires subsequently she was harassed by people in her neighborhood b petitioner’s insurance coverage and claim petitioner was insured by liberty mutual at the times of the fire and the fire she received dollar_figure in payment of her claim for damages for the fire petitioner notified the insurance_company a day or two after the fire that damage had occurred in date she gave the insurance_company a list of destroyed or damaged personal_property petitioner estimates that her losses from the fire exceeded dollar_figure in petitioner received dollar_figure in payment of her claim for damages for the fire c petitioner’s circumstances from date through date petitioner lived with an acquaintance from date to date from date to date she rented a very small room with shared kitchen and bath facilities at a young women’s christian association ywca while living at the ywca petitioner had considerable difficulty dealing with the ywca board and with several other residents on occasion the police were called to resolve conflicts petitioner found living under those conditions to be dehumanizing after the fires petitioner experienced bouts of depression around date petitioner fell off a subway platform and hit her head on the subway rails fracturing her skull after her fall petitioner spent five days in a hospital in the intensive care unit medical personnel were with her continuously while she was in the hospital while there petitioner was interviewed by a psychiatrist regarding the circumstances of her fall onto the subway tracks otherwise she has not seen a doctor for emotional conditions petitioner suffered from dizzy spells after her fall d tax returns petitioner prepared and timely filed form sec_1040 u s individual_income_tax_return for tax years and petitioner knew at relevant times that tax returns are due on april of the following year in the absence of an extension that if there is an extension then the tax_return is due on october of the following year unless that date falls on a weekend or holiday and that no return is required if the taxpayer’s income for the year is below minimal amounts generally petitioner made significant efforts to correctly prepare her income_tax returns she consulted books and electronic sources describing tax rules she thought applied to her and she sometimes contacted the internal_revenue_service for information petitioner did not have an accountant or use the services of tax preparers to prepare her tax returns and returns petitioner did not claim a casualty_loss deduction relating to the fire on her or federal_income_tax return when she filed those returns she erroneously believed that her casualty_loss was not deductible until her insurance claim was settled for taxable_year petitioner paid dollar_figure of tax due as reported on her federal_income_tax return return petitioner did not file a form_1040 for petitioner believed that after taking into account her deductible casualty_loss she was not required to file an income_tax return for on date respondent prepared a substitute for return for petitioner’s tax_year pursuant to sec_6020 for respondent prepared a form sec_6020 certification and attached the documents referenced by that form e settlement of the casualty_loss issue after filing the petition petitioner met with respondent in an effort to settle the case petitioner realized that she had erred regarding the year of deduction of her casualty_loss and she settled that issue except for the additions to tax at issue here opinion the issues for decision are whether petitioner is liable for an addition_to_tax for failure to timely file under sec_6651 and an addition_to_tax for failure to timely pay under sec_6651 a failure_to_file sec_6651 imposes an addition_to_tax for failure to timely file a required tax_return sec_7491 places on the commissioner the burden of producing evidence of liability for additions to tax to meet that burden the commissioner must produce evidence showing that it is appropriate to impose that particular addition_to_tax but the commissioner need not produce evidence relating to defenses such as reasonable_cause or substantial_authority 116_tc_438 h_r conf rept no pincite 1998_3_cb_747 respondent has met the burden of production with respect to this addition_to_tax because petitioner was required to timely file but did not file a return for once the commissioner meets the burden of production the taxpayer must in order to avoid liability for additions to tax produce evidence that the commissioner’s determination is incorrect eg that the failure was due to reasonable_cause and not willful neglect sec_6651 469_us_241 higbee v commissioner t c pincite h_r conf rept no supra pincite c b pincite reasonable_cause exists if the taxpayer exercised ordinary business care and prudence but nevertheless could not file or pay the tax when due boyle u s pincite 93_tc_462 w illfull neglect means a conscious the record establishes that petitioner’s income exceeded the income threshold for nonfilers for see sec_6012 intentional failure or reckless indifference boyle u s pincite the delay is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time see sec_1 c income_tax regs petitioner correctly handled her tax filings and payments before petitioner testified that her losses from the fire exceeded dollar_figure she also testified that she believed her loss was deductible for the year she settled the insurance claim and that her casualty_loss to the extent not compensated by insurance more than offset her income obviating the requirement that she file a return we have found taxpayers liable for the failure to timely file addition_to_tax where the taxpayer was functioning at a very high level in a business endeavor 88_tc_1175 26_tc_528 aff’d 243_f2d_954 4th cir 25_tc_13 watts v commissioner tcmemo_1999_416 wright v commissioner tcmemo_1998_224 aff’d 173_f3d_848 2d cir and where the taxpayer’s failure_to_file late filing or late payment of tax was chronic 88_tc_1175 ruggeri v commissioner tcmemo_2008_300 joye v commissioner tcmemo_2002_14 we have also found taxpayers not liable for the addition_to_tax for failure to timely file where illness or family hardship effectively prevented timely filing of a tax_return tabbi v commissioner tcmemo_1995_463 harris v commissioner tcmemo_1969_49 those cases are instructive but not controlling because the result in each case depends on all of the facts and circumstances one of the facts and circumstances meriting consideration here is precisely what the error was that petitioner made which led her to believe she was not required to file a return that error related to the question of the proper timing of her casualty_loss deduction resulting from the fire at the time her return was due petitioner believed the loss was deductible for because that was the year her claim was resolved if an insurance claim is not paid in the year of the loss and the taxpayer has a reasonable_prospect_of_recovery the deduction for the loss is deferred until it can be ascertained whether such reimbursement will be received sec_1_165-1 income_tax regs however if or to the extent there is no reasonable prospect for compensation_for the loss through insurance the loss is deductible for the year incurred sec_165 sec_1_165-1 and iii income_tax regs the parties’ settlement of this issue suggests that there was no reasonable_prospect_of_recovery of a portion of the loss under petitioner’s insurance_policy petitioner’s error regarding the proper year of deduction of the portion of a casualty_loss for which there is no prospect of recovery from insurance is considerably different from the errors made by a taxpayer whose failure_to_file late filing or late payment is chronic erroneously deducting a loss in a year later than the correct year is not usually considered to be a blatant tax_avoidance technique especially compared with chronic failure_to_file tax returns petitioner’s life was in a state of upheaval after the second fire and through the period when the return was due she was barred from reoccupying her apartment and during the times relevant to the return she was living under conditions she found to be dehumanizing at a ywca later she experienced bouts of depression a fall from a subway platform in and a skull fracture she was subject_to continuous monitoring and psychiatric examination while hospitalized she did not resume conduct of the business she had operated from her apartment talk of the town singles her living conditions and the resulting bouts of depression make reasonable her not understanding the correct year of deduction taking into account all of the facts and circumstances we conclude that petitioner exercised ordinary business care and prudence under the difficult circumstances in which she was living at the time leading up to the due_date of her return and that her error claiming a deduction for a year later than the current_year did not constitute a conscious intentional failure or reckless indifference to her tax filing obligations for b failure to pay sec_6651 provides for an addition_to_tax where there is a failure to timely pay the amount of tax shown on a return a substitute for return properly prepared by the secretary under sec_6020 is treated as the return filed by the taxpayer for purposes of determining an addition_to_tax under sec_6651 sec_6651 the substitute for return meets the requirements of sec_6020 respondent has met the burden of production under sec_7491 by producing evidence showing that petitioner was required to but did not timely pay tax for thus to prevail petitioner must show that her failure to timely pay was due to reasonable_cause and not willful neglect the reasonable_cause standard under sec_6651 is given an analysis similar to that under sec_6651 see russell v commissioner tcmemo_2011_81 slip op pincite the court’s analysis in boyle addressed penalties for failure_to_file tax returns under sec_6651 the language concerning the standard for failure_to_file a return is identical to the language in sec_6651 and sec_6656 for failure to pay and to deposit we see no reason why the court’s analysis under sec_6651 should not guide our analysis of sec_6651 and sec_6656 quoting e wind indus inc v united_states 193_f3d_499 n 3d cir see also 164_f3d_814 n 2d cir while the analysis in boyle addressed penalties for failure_to_file a return under sec_6651 and not for a failure to pay or deposit taxes under sec_6651 or sec_6656 the language concerning the standard is identical in all three provisions unless otherwise noted therefore we shall inform our analysis of sec_6651 and sec_6656 with those precedents that address sec_6651 90_f3d_1190 n 6th cir same therefore for the reasons stated above in our discussion of the addition_to_tax under sec_6651 we hold that petitioner is not liable for the addition_to_tax under sec_6651 for failure to pay timely the tax due for to reflect the foregoing decision will be entered under rule
